Case 8:20-cr-00077-CEH-TGW Document 108 Filed 06/26/21 Page 1 of 3 PageID 683




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                           CASE NO. 8:20-CR-77-CEH-TGW

JOSE ISMAEL IRIZARRY

                        Government’s Notice of Compliance

        On June 23, 2021, following the defendant’s sentencing hearing and at the

direction of the Court, counsel for the government and defendant immediately

conferred to resolve the issues raised at the hearing. The parties have also

corresponded throughout June 24 and June 25 but cannot yet agree on a

responsive stipulation. While the parties continue to seek resolution, the

government represents the following:

        1.    The issue now before the court is the potential application of an

additional six offense levels under USSG § 2S1.1(b)(1)(i), as recommended by the

PSR (Doc. 94) and the government (Doc. 97). The defendant is opposed to the

application of USSG § 2S1.1(b)(1)(i) and argues legal impossibility. (Doc. 82 and

103).

        2.    More precisely at issue is whether funds collected by DEA during

undercover operations can legally continue to be considered drug proceeds after

they have been deposited in undercover DEA accounts, regardless of what the

defendant knew or believed them to be. Defense counsel contends that all funds

                                         1
Case 8:20-cr-00077-CEH-TGW Document 108 Filed 06/26/21 Page 2 of 3 PageID 684




acquired by DEA during undercover operations immediately become government

property and can no longer be considered drug proceeds. The defendant further

seeks the court’s consideration of evidence submitted by the defendant at the June

23 hearing, including his testimony, that a source of the money he diverted from

DEA bank accounts was a Colombian smuggler and not a drug trafficker.

        3.   The government contends that drug proceeds in government

possession are legally still considered drug proceeds, even if they are subsequently

diverted for illicit purposes. The government further contends that the defendant

is precluded by the plea agreement from entering new facts into evidence. Doc. 59

at 8.

        4.   The sealed filing in another criminal case referenced by defense

counsel at oral argument as possible Brady material is not in fact Brady material.

Said filing is currently in the possession of defense counsel and the prosecution

team has never seen it or known of its existence. Defense counsel has begun

assisting the prosecution team to identity and acquire a copy of the document.

        5.   The parties will continue in good faith to confer and attempt to

resolve all issues raised at the June 23 sentencing hearing.

                                  Respectfully submitted,

                                  DEBORAH L. CONNOR
                                  Chief
                                  Money Laundering and Asset Recovery Section

                             By: /s/ Joseph Palazzo               .

                                         2
Case 8:20-cr-00077-CEH-TGW Document 108 Filed 06/26/21 Page 3 of 3 PageID 685




                                  Joseph Palazzo, Trial Attorney
                                  MDFL No. 0669666
                                  Mark A. Irish, Trial Attorney
                                  Puerto Rico Bar No. 209107
                                  U.S. Department of Justice, Criminal Division
                                  1400 New York Avenue, N.W.
                                  Washington, D.C. 20005
                                  (202) 514-1263
                                  joseph.palazzo@usdoj.gov
                                  mark.irish2@usdoj.gov
Dated: June 26, 2021


                                Certificate of Service

       I hereby certify that on June 26, 2021, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF filing system, knowing
that a copy will be automatically generated and delivered electronically to all counsel
of record.

                               By: /s/ Joseph Palazzo           .
                                   Joseph Palazzo, Trial Attorney
                                   MDFL Bar No. 0669666




                                           3
